DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 5. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a predetermined region of movement of the wiper defined by (1) an intermediate wiper blade position between the second return position and the first return position and (2) the first return position” in lines 13 – 15.  The limitation is vague in that it is unclear as to what exactly is being claimed. Was the repeating of “the first position” an error, and should be deleted or should criteria (2) define a second limitation not yet presented?  For the purpose of examination, the limitation will be 
Claims 2 – 5 are rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natsume (U.S. Patent Publication No. 2010/0139025 A1).
Regarding Independent Claim 1, Natsume teaches a wiper device (10; Fig. 1) comprising: a motor (wiper motor, 18); a wiper arm (wiper arms, 24 and 26; Fig. 1) driven by the motor (18) and (2) coupled with a wiper blade (wiper blades, 28 and 30; Fig. 1); and a processor (control unit, 22) that is configured to: during intermittent operation (Fig. 3) of the wiper arm (24, 26), controls a power supply to the motor (18; Paragraphs [0018] and [0028]) such that the wiper blade (28, 30) wipes to-and-fro between a first return position (P2) and a second return position (P1; Fig. 6) on a windshield (Paragraph [0033]) and stops moving for a predetermined duration at the first return position (Paragraphs [0036] and [0037]), and perform position retention control that controls the power supply to the motor (18) such that the stopped wiper blade (28, 30) is retained at a position at which the wiper blade (28, 30) is stopped (Paragraph [0046]); and suspend the position retention control in a case in which a current flowing in the motor (18’; Fig. 7; Natsume explicitly teaches the control unit 22 controls the rotational direction of the wiper motor 18 by controlling an energization pattern (a current supply pattern) of a pulse width modulation (PWM) signal, which is outputted from the control unit 22 to the wiper motor 18. The control unit 22 controls the rotational force of the wiper motor 18 by controlling a duty ratio of the PWM signal, which is outputted from the control unit 22 to the wiper motor 18 – Paragraph [0038], [0047] and [0041] – [0043],) is detected to have increased by a predetermined value or greater while the wiper blade (28, 30) moves toward the first return position (P2) within a predetermined region of movement of the wiper  

    PNG
    media_image1.png
    529
    629
    media_image1.png
    Greyscale

Regarding Claim 2, Natsume teaches the wiper device (10; Fig. 1) wherein: the processor (22) is configured to increase a count value each time the current flowing in the motor (18) is detected to have increased while the wiper blade (28, 30) moves toward the first return position within the predetermined region (Paragraphs [0039] and [0046]), and determines an increase of the predetermined value or -2-Application No. 16/381,110 greater to have been detected in a case in which the count value becomes equal to or greater than a threshold value (Paragraph [0047]).  
Regarding Claim 4, Natsume teaches the wiper device (10; Fig. 1) wherein the first return position (P2) is a lower return position (Fig. 1), and the second return position (P1) is an upper return position (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume (U.S. Patent Publication No. 2010/0139025 A1) in view of Takeshi (JP 2013 052826 A).
Regarding Claim 3, Natsume teaches all of the elements of claim 1 as discussed above.
Natsume does not explicitly teach the wiper device wherein: the processor is configured to perform the position retention control at the position at which the wiper blade has been stopped in a case in which the wiper blade has stopped before arriving at the first return position; and in a case in which the current flowing in the motor is detected to have increased by a predetermined value or greater while the wiper blade moves toward the first return position within the predetermined region in the vicinity of the first return position, the processor is configured to set instruction information to suspend the position retention control and holds the instruction information until movement of the wiper blade toward the second return position begins.  
Takeshi, however, teaches the wiper device (wiper control device, 12; Fig. 1) wherein: the processor (50) is configured to performs the position retention control at the position at which the wiper blade (17) has been stopped in a case in which the wiper blade (17) has stopped before arriving at the first return position (LRP; Paragraph [0050]); and in a case in which the current flowing in the motor (13) is detected to have increased by a predetermined value or greater while the wiper blade (17) moves toward the first return position (LRP) within the predetermined region in the vicinity of the first return position (LRP), the processor (50) is configured to set instruction information to suspend the position 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Natsume to further teach the processor is configured to perform the position retention control at the position at which the wiper blade has been stopped in a case in which the wiper blade has stopped before arriving at the first return position; and in a case in which the current flowing in the motor is detected to have increased by a predetermined value or greater while the wiper blade moves toward the first return position within the predetermined region in the vicinity of the first return position, the processor is configured to set instruction information to suspend the position retention control and holds the instruction information until movement of the wiper blade toward the second return position begins, as taught by Takeshi, to provide a wiper control device capable of extending the life of a wiper motor by suppressing continuous energization of the wiper motor in an overloaded state.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Natsume (U.S. Patent Publication No. 2010/0139025 A1) in view of Miyazaki et al. (U.S. Patent No. 6,249,098 B1).
Regarding Claim 5, Natsume teaches all of the elements of claim 1 as discussed above.
Natsume does not explicitly teach the wiper device wherein the predetermined region is a region of movement of the wiper blade in which the current flowing in the motor is set to decrease during normal operation of the wiper device.
Miyazaki, however, teaches the wiper device (Fig. 4) wherein the predetermined region (lower pre-reversing position; Fig. 4) is a region of movement of the wiper blade (wiper blade, 1) in which the current flowing in the motor (wiper motor, 5) is set to decrease during normal operation of the wiper device (Col. 2, lines 1 – 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Natsume to further teach the predetermined region is a region of movement of the wiper blade in which the current flowing in the motor is set to decrease during normal operation of the wiper device, as taught by Miyazaki, to provide a wiper control device  
4Response to Arguments
Applicant's arguments filed on October 18, 2021 with respects to rejected claims 1 – 4 under 35 USC 102 have been fully considered and are not persuasive, therefore, the rejection is maintained.
Applicant argues that Natsume does not the wiper system suspends control of the power supply to the motor when its wiper is in its park position to retain the wiper in its park position based on the current flow in the motor, let alone the motor current flow. 
Examiner respectfully disagrees.  Natsume teaches the control unit 22 controls the rotational direction of the wiper motor 18 by controlling an energization pattern (a current supply pattern) of a pulse width modulation (PWM) signal, which is outputted from the control unit 22 to the wiper motor 18. The control unit 22 controls the rotational force of the wiper motor 18 by controlling a duty ratio of the PWM signal, which is outputted from the control unit 22 to the wiper motor 18. Natsume further teaches a magnet is provided to a gear of a speed reducing gear mechanism received in the gear housing of the wiper motor 18. The absolute position sensor 52 has a sensing element, such as a Hall IC, to sense a magnetic field (a magnetic force) that is generated from the magnet provided to the gear. Specifically, the, absolute position sensor 52 converts the sensed magnetic field into a corresponding electric current and then outputs this electric current as the measurement signal. 
Based on this, the control unit 22 recognizes (determines) the rotational direction and the rotational position of the sensor magnet, which is fixed to the rotatable shaft of the wiper motor 18, based on the measurement signals outputted from the relative position sensors 54A, 54B. 
Further, when the position of the wiper 14, 16 is deviated from the lower return position P2 and reaches (or exceeds beyond) a deviation limit of, for example, FIG. 7, the rotational direction and the rotational force of the wiper motor 18 may be controlled to place the wiper 14, 16 into the lower return position P2. In such a case, for example; the PWM signal having the duty ratio, which corresponds to the vehicle speed at the time of reaching the deviation limit, may be outputted from the control unit 22 to the wiper motor 18 (starting the energization of the wiper motor 18). Then, when the count value of the pulse number of the relative position sensor signals A, B becomes a value, which indicates the lower return 
   Applicant's arguments filed on October 18, 2021 with respects to amended claims 1 – 4 and new claim 5 have been fully considered, however, after further consideration and in view of the amendments presented, a new grounds of rejection has been made in regards to new claim 5.  Natsume remains applicable to teaching the structural elements of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KATINA N. HENSON/Examiner, Art Unit 3723